 USDC IN/ND case 4:21-cv-00017-JTM-JPK document 1 filed 02/23/21 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  LAFAYETTE DIVISION

SHEMIAH HOWARD,                                  )
                                                 )
                       Plaintiff,                )
                                                 ) CASE NO.: 4:21-cv-00017
       v.                                        )
                                                 )
MARCOS A. JIMENEZ SANTANA and                    )
NEW PRIME, INC.                                  )
                                                 )
                       Defendants.               )


                                     NOTICE OF REMOVAL

       TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
       COURT FOR THE NORTHERN DISTRICT OF INDIANA.

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, Defendants

MARCOS A. JIMENEZ SANTANA and NEW PRIME, INC., by counsel, hereby file this Notice

of Removal to remove the above-entitled action to this Court based upon the following supporting

grounds. Defendants, appearing solely for the purpose of this removal, and for no other purpose,

and preserving all other defenses available to them, state as follows:

                                             VENUE

   1. Removal to the Northern District of Indiana, Lafayette Division, is appropriate pursuant to

28 U.S.C. § 1441(a), because the Northern District of Indiana, Lafayette Division, embraces the

County of Warren, where the action was pending prior to the filing of this Notice of Removal.

                                     REMOVAL IS TIMELY

   2. On January 28, 2020, undersigned counsel accepted service on behalf of both Defendants.

   3. Therefore, removal is timely under 28 U.S.C. §1446(b).
 USDC IN/ND case 4:21-cv-00017-JTM-JPK document 1 filed 02/23/21 page 2 of 5


                                STATE COURT PROCEEDINGS

    4. On or about January 18, 2021, Plaintiff filed her Complaint, Appearance, and

Subpoena/Summons to both Defendants in the Warren County Circuit Court of the State of Indiana

under Cause No: 86C01-2101-CT-000016.

    5. On or about February 2, 2021, Plaintiff filed her First Amended Complaint for Damages

in the Warren County Circuit Court.

    6. On or about February 5, 2021, Plaintiff filed a return of service on New Prime, Inc.

    7. On or about February 12, 2021, Plaintiff filed a return of service on Mr. Santana.

    8. No further proceedings have been had in the Warren County Circuit Court.

                             DIVERSITY JURISDICTION EXISTS

    9. This is a civil action that falls within the Court’s original jurisdiction under 28 U.S.C. §

1332 and is one that may be removed to this Court based on diversity of citizenship under 28

U.S.C. §§ 1441 and 1446.

    10. Plaintiff Shemiah Howard is a citizen of the State of Illinois.

    11. Defendant Marcos A. Jimenez Santana is a citizen of the State of New Jersey.

    12. Defendant New Prime, Inc. is a Nebraska corporation with its principal place of business

in Missouri.

    13. Because New Prime, Inc. is neither incorporated in Indiana nor has its principal place of

business in Indiana, it is not a citizen of the State of Indiana for purposes of diversity jurisdiction.

    14. There is complete diversity of citizenship between the parties named in this case.

    15. Plaintiff’s First Amended Complaint for Damages does not demand a specific sum of

monetary damages. The State of Indiana does not permit a demand for a specific sum or permit

recovery of damages in excess of the amount demanded. Therefore, this Notice of Removal states




                                                   2
 USDC IN/ND case 4:21-cv-00017-JTM-JPK document 1 filed 02/23/21 page 3 of 5


that the monetary value of the amount in controversy exceeds $75,000, exclusive of interest and

costs, based upon the following:

           a. Plaintiff alleges she has sustained permanent injuries resulting from the incident

               alleged in the Complaint. (Amended Compl. ¶ 8).

           b. Plaintiff claims she has incurred medical bills for the treatment of her injuries

               directly resulting from this collision, as well as lost wages. (Amended Compl. ¶¶

               9-10).

           c. Plaintiff claims she has experienced physical pain and mental pain and suffering,

               property damage including diminished value, and has lost the ability to perform

               usual activities, resulting in a diminished quality of life. (Compl. ¶ 11).

           d. Plaintiff’s counsel is unwilling to stipulate that the amount in controversy is less

               than or equal to $75,000, exclusive of interest and costs.

   16. Based upon the injuries alleged and damages claimed by Plaintiff, she seeks recovery in

excess of $75,000 exclusive of interest and costs, the value to Plaintiff of the relief sought in the

First Amended Complaint exceeds $75,000 exclusive of interest and costs, and/or the amount in

controversy exceeds $75,000 exclusive of interest and costs.

   17. Therefore, this state court action is properly removed to this Court in accordance with 28

U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the jurisdiction

of the United States District Court for the Northern District of Indiana, Lafayette Division; (2) this

action is between citizens of different States; (3) the amount in controversy exceeds $75,000

exclusive of interest and costs.




                                                  3
 USDC IN/ND case 4:21-cv-00017-JTM-JPK document 1 filed 02/23/21 page 4 of 5


                               STATUTORY REQUIREMENTS

   18. Pursuant to 28 U.S.C. § 1446(a), a copy of the entire state court file is attached and includes

all pleadings served or filed in this action as of the date of this Notice of Removal.

   19. A copy of this Notice of Removal has been filed in the Warren County Circuit Court and

Plaintiff has been served with both this Notice of Removal and the Notice of Filing Notice of

Removal.

   WHEREFORE, MARCO A. JIMENEZ SANTANA and NEW PRIME, INC., by counsel,

respectfully request that the above-entitled action be removed from the Warren County Circuit

Court to the United States District Court for the Northern District of Indiana, Lafayette Division.



                                              LEWIS WAGNER, LLP



                                       By:    s/Katherine S. Strawbridge
                                              KATHERINE S. STRAWBRIDGE, #30123-49
                                              Counsel for Defendants




                                                  4
 USDC IN/ND case 4:21-cv-00017-JTM-JPK document 1 filed 02/23/21 page 5 of 5


                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 23, 2021, a copy of the foregoing was filed
electronically. Service of this filing will be made on all ECF-registered counsel by operation of
the court's electronic filing system. Parties may access this filing through the court's system.

 Ryan D. Etter
 KEN NUNN LAW OFFICE
 104 South Franklin Road
 Bloomington, IN 47404
 ryane@kennunn.com
 Counsel for Plaintiff


                                                           /s/ Katherine S. Strawbridge
                                                           KATHERINE S. STRAWBRIDGE
LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone:     317-237-0500
Facsimile:     317-630-2790
kstrawbridge@lewiswagner.com




                                               5
